                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
TYSHEIM MURPHY,                     :
                                    :
          Petitioner,               :    Civ. No. 17-2960 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
PATRICK NOGAN, et al.,              :
                                    :
          Respondents.              :
___________________________________:
APPEARANCES:

Tysheim Murphy
668462/719455C
East Jersey State Prison
1100 Woodbridge RD.
Rahway, NJ 07065
     Petitioner Pro se

Damon G. Tyner, Atlantic County Prosecutor
John J. Santoliquido, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Blvd., Suite 2
PO Box 2002
Mays Landing, NJ 08330
     Attorneys for Respondents

HILLMAN, District Judge

     This matter comes before the Court on Petitioner Tysheim

Murphy’s motion for an evidentiary hearing on two issues

presented in his Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254.   ECF No. 24.   Respondents Patrick Nogan and the

New Jersey Attorney General oppose the motion.    ECF No. 25.   For

the reasons that follow, the Court will deny the motion for an

evidentiary hearing as premature.    Respondents are ordered to
answer Grounds One through Eight and Eighteen through Twenty-

three of the second amended habeas petition.

I.   BACKGROUND

     Petitioner filed this § 2254 petition on April 28, 2017.

ECF No. 1.    The Court administratively terminated the petition

as it was not on the correct form for habeas petitions and

Petitioner did not pay the filing fee.      ECF No. 3.   Petitioner

paid the filing fee and submitted the second amended petition on

July 12, 2017. 1   ECF No. 7.    He also filed a motion to stay the

habeas proceedings while he exhausted his state court remedies

on his claim that his post-conviction relief (“PCR”) counsel was

ineffective.    ECF No. 8.    The Court reopened the matter and

directed Respondents to file a response to the motion to stay

only.    ECF No. 10.    The motion to stay was denied on March 16,

2018.    ECF No. 16.

      On April 4, 2018, Petitioner filed a letter, docketed as a

Motion to Amend, asking for an extension of time to file a “more

comprehensive brief to better articulate all my issues . . . .”

ECF No. 17 at 1.     He subsequently filed a brief and exhibits on

June 19, 2018.     ECF No. 20.   The Court denied the Motion to

Amend.    ECF No. 22.




1 An amended petition had been received by the Clerk’s Office and
was inadvertently docketed under a new civil case number. See
ECF Nos. 5,6.

                                    2
      On May 20, 2019, Petitioner filed the instant motion for an

evidentiary hearing on two issues: (1) whether trial counsel was

ineffective for failure to call or secure the presence of a

witness at trial; and (2) whether trial counsel mislead

Petitioner into believing the witness would be testifying at

trial, thereby inducing Petitioner to reject the plea offer.

ECF No. 24 at 5-6.     Respondents oppose the motion, arguing that

Petitioner has presented no new evidence beyond the evidence

presented to and rejected by the state courts.    ECF No. 25.

II.    DISCUSSION

A.    Legal Standard

      Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.    The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

      Section 2254(a) of Title 28 provides in relevant part:

      (a) [A] district court shall entertain an application
      for a writ of habeas corpus in behalf of a person in
      custody pursuant to the judgment of a State court only

                                   3
     on the ground that he is in custody in violation of the
     Constitution or laws or treaties of the United States.

28 U.S.C. § 2254(a).   “If it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the

petition . . . .”   28 U.S.C. § 2254 Rule 4.

B.   Analysis

     1.    Motion for Hearing

     Petitioner requests an evidentiary hearing on two of his

asserted grounds for relief.    “In deciding whether to grant an

evidentiary hearing, a federal court must consider whether such

a hearing could enable an applicant to prove the petition's

factual allegations, which, if true, would entitle the applicant

to federal habeas relief.”   Schriro v. Landrigan, 550 U.S. 465,

474 (2007) (internal citation omitted).    With respect to any

claim adjudicated on the merits by a state court, the writ shall

not issue unless the adjudication of the claim

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).   “[W]hen the state-court record ‘precludes

habeas relief’ under the limitations of § 2254(d), a district

court is ‘not required to hold an evidentiary hearing.’”    Cullen

                                  4
v. Pinholster, 563 U.S. 170, 183 (2011) (quoting Schriro, 550

U.S. at 474).

     Petitioner’s motion for an evidentiary hearing is

premature.    Respondent has not yet answered the petition;

therefore, the Court’s record of the proceedings below is

incomplete.    The Court cannot determine whether an evidentiary

hearing is necessary in the absence of the complete state court

record.   The Court denies Petitioner’s motion without prejudice.

Once the record is complete, the Court will reassess whether a

hearing is required on any of Petitioner’s claims.

     2.    Habeas Rule 4 Screening

      “Federal courts are authorized to dismiss summarily any

habeas petition that appears legally insufficient on its face.”

McFarland v. Scott, 512 U.S. 849, 856 (1994).    The United States

Court of Appeals for the Third Circuit has found summary

dismissal without the filing of an answer warranted where none

of the grounds alleged in the petition would entitle the

petitioner to habeas relief, see United States v. Thomas, 221

F.3d 430, 437 (3d Cir. 2000), or the petition contains vague and

conclusory allegations, see United States v. Dawson, 857 F.2d

923, 928 (3d Cir. 1988).

     Petitioner raises twenty-four claims for this Court’s

review.   ECF No. 7 at 20-52.   Having reviewed the second amended

petition, the Court concludes that some proposed grounds for

                                  5
relief will be summarily dismissed without an answer from

Respondents.

     Several of Petitioner’s grounds challenge the actions of

the PCR court or otherwise relate to his PCR proceedings.

“[T]he federal role in reviewing an application for habeas

corpus is limited to evaluating what occurred in the state or

federal proceedings that actually led to the petitioner's

conviction; what occurred in the petitioner's collateral

proceeding does not enter into the habeas calculation.”    Hassine

v. Zimmerman, 160 F.3d 941, 954 (3d Cir. 1998) (emphasis in

original).   See, e.g., Ground Nine (“The PCR Judge erred when it

determined that no evidentiary hearing was required because no

evidence outside of the record would have been useful in

resolving the case contrary to the Constitution of the United

States and the laws of New Jersey.”); Ground Ten (“The PCR Judge

erred when it determined that Appellant failed to present

evidence to establish a prima facie claim thus negating

Appellant’s request for an evidentiary hearing contrary to the

Constitution of the United States and the laws of New Jersey.”);

Ground Eleven (“The PCR Judge erred in his ruling that Appellant

would not have taken the plea even had he known that Amy Curran

was not going to testify at his trial.”); and Ground Sixteen

(“Petitioner’s petition for post-conviction relief is timely

filed under R. 3:22-12(2).”).

                                 6
     Grounds Twelve through Fifteen make the same arguments,

i.e., that the courts erred by failing to hold evidentiary

hearings on the issue of ineffective assistance of counsel.

     The Court will summarily dismiss Grounds Nine through

Sixteen because they raise claims that are not cognizable in

federal habeas. 2   Petitioner’s substantive ineffective assistance

of counsel claims will proceed.

     In Ground Seventeen, Petitioner alleges his PCR counsel was

ineffective.   ECF No. 7 at 42.   “The ineffectiveness or

incompetence of counsel during Federal or State collateral post-

conviction proceedings shall not be a ground for relief in a

proceeding arising under section 2254.”    28 U.S.C. § 2254(i).

Ground Seventeen will be summarily dismissed.

     Ground Twenty-four reads: “Petitioner has demonstrated his

right to a New Trial by a preponderance of the evidence; at a

minimum he has made a case for an Evidentiary Hearing to resolve

the issue of ineffective assistance of counsel as required by

the Fourteenth Amendment to the United States Constitution.”

ECF No. 7 at 51.    This ground will be dismissed as it does not

state a claim for relief and merely reiterates Petitioner’s

prior arguments.




2 In dismissing Ground Sixteen, the Court expresses no opinion on
whether any of the petitions are timely filed or procedurally
defaulted.

                                  7
     Respondents shall be ordered to answer Grounds One through

Eight and Eighteen through Twenty-three as it does not “plainly

appear[] from the petition and any attached exhibits that the

petitioner is not entitled to relief . . . .”    28 U.S.C. § 2254

Rule 4.

III. CONCLUSION

     For the foregoing reasons, the motion for an evidentiary

hearing will be denied without prejudice.   Respondents will be

ordered to answer Grounds One through Eight and Eighteen through

Twenty-three of the second amended petition.    Grounds Nine

through Seventeen and Ground Twenty-Four will be summarily

dismissed.   An appropriate order will be entered.




Dated: December 6, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 8
